DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
The Applicant’s claim for benefit of provisional application 62/329,603 filed 04/29/2016, has been received and acknowledged. 
Status of Application
In view of the Notice of Appeal filed on 02/24/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 was filed after the mailing date of the Final Rejection on 04/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claim 16 describes a bearing assembly for use within a coating line. The bearing assembly is configured to support a journal of a roll relative to a fixture of a dip tub and is configured for submersion in molten metal. The bearing assembly consist of a bearing block and a roller sleeve. The bearing block defines an opening therein, and the roller sleeve is disposed within the opening defined by the bearing block between the bearing block and the journal of the roller. Furthermore, the roller sleeve is configured to rotate relative to the bearing block, and defines a gap between an inner surface of a roller sleeve and an outer surface of the journal. The closest prior art includes the following:

Blumenau (U.S. 2015/0068454, cited by applicant as DE-102012103132 B3; previously cited)
Blumenau teaches a bearing assembly for use in a coating line, wherein the bearing assembly is configured to support a journal of a roll relative to a fixture of a dip tub (Figures 5 and/or 6). Blumenau teaches the bearing assembly being configured for submersion in molten 
However, Blumenau teaches the necessary inclusion of the elastic sealing disks 29, and 30 in all embodiments (e.g., Figures 5 and 6) and therefore teaches away from a bearing assembly consisting of a bearing block and a roller sleeve.

Sakai (JPH-05287475-A, cited by applicant within the IDS filed 11/24/2020)
Sakai teaches a bearing assembly for use in a coating line, wherein the bearing assembly is configured to support a journal of a roll relative to a fixture of a dip tub, wherein the bearing assembly is configured to submersion in molten metal (paragraphs [0008], and [0020]-[0022]; Figures 1 through 4 - specifically a bearing assembly 9 supporting a journal 51 relative to a dip tub 3). Sakai teaches the assembly consisting of a bearing block, wherein the bearing block defines an opening therein (Figure 4, Char. No. 9), and a roller sleeve (Figure 4, Char. No. 10, paragraph [0022]), wherein the roller sleeve is disposed within the opening defined by the bearing block between the bearing block and the journal of the roll (Figure 4). 


Nakagawa (JP-0230310-A)
Nakagawa teaches a bearing assembly consisting of a bearing block and a roller sleeve (Figure 1, Char. Nos. 1-2, page 1 - i.e., “ [Operation] FIG. 1 is a section view…”). However, Nakagawa teaches the roller sleeve specifically being configured to remain stationary relative to the bearing block (page 2 - i.e., “a sleeve assembled roll is obtained which does not cause slippage between the sleeve and the arm”). Thus, Nakagawa teaches away from a bearing assembly in which a roller sleeve is configured to rotate relative to the bearing block as recited within independent claim 16. 

Kleimeyer (U.S. Patent No. 5,538,559)
Kleimeyer teaches a bearing support system for a rolling assembly submerged within a molten metal coating bath (abstract). Kleimeyer teaches an inner surface of a bore of a roller sleeve being sized to define a clearance fit with an outer surface of at least one journal (i.e., “trunnion 54”) such that the clearance fit with an outer surface of at least one journal (trunnion) is sized to cause the roller sleeve to rotate simultaneously with at least one journal thus inhibiting slippage during rotation between a roller sleeve and at least one journal (column 4, lines 62-65). Kleimeyer teaches this restricts wear to the sleeve rather than the outer surface of the least one journal (trunnion) (column 4, lines 65-67). 


Vignot (U.S. Patent No. 5,718,766, cited by applicant within the IDS filed 11/24/2020)
Vignot teaches a bearing assembly for use in a coating line, wherein the bearing assembly is configured to support a journal of a roll relative to a fixture of a dip tub (abstract; Figure 3). Vignot teaches the bearing assembly being configured for submersion in molten metal (Figure 1). Vignot teaches the bearing assembly consisting of a bearing block, wherein the bearing block defines an opening therein (Figure 3, Char. Nos. 9, and 11; column 3, lines 40-49). 
However, Vignot does not teach a roller sleeve being disposed within the opening defined by the bearing block between the bearing block and the journal of the roll. 

Oyagi (U.S. Patent No. 5,667,310, cited by applicant within the IDS filed 11/24/2020)
Oyagi teaches a sliding bearing to be immersed within molten metal (abstract). Oyagi teaches the necessary inclusion of a solid particle trap 14 (column 6, lines 20-35), and therefore teaches away from a bearing assembly consisting of a bearing block and a roller sleeve. 

Nakagawa (U.S. Patent No. 5,072,689, cited by applicant within the IDS filed 11/24/2020)
Nakagawa teaches a continuous hot-dip plating apparatus (abstract). In the closest embodiment to the instant invention, Nakagawa teaches the necessary inclusion of fixing elements (Figures 10-12; column 10, line 49 through column 11, line 12). Thus Nakagawa teaches away consisting of a bearing block and a roller sleeve. Furthermore, Nakagawa teaches away from a roller sleeve being configured to rotate relative to a bearing block. 

March (U.S. 2012/0073103, cited by applicant within the IDS filed 11/24/2020)
March teaches a quick change conveyor roll sleeve assembly and method (abstract). March teaches the necessary of additional parts such as a collar 14, and snap rings 24 (paragraph [0034]) and thus teaches away from a bearing assembly consisting of a bearing block and a roller sleeve.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-12, 14-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenau (U.S. 2015/0068454, cited by applicant as DE-102012103132 B3; previously cited).

Claim 21, Blumenau teaches a roller assembly wherein the assembly is configured for submersion in molten metal (abstract). Blumenau teaches a roller comprising a roll, wherein the roll includes a rolling portion (Figure 6, Char. No. 3) and at least one journal extending axially from the rolling portion (Figure 6, Char. No. 23; paragraphs [0055] through [0060]). Blumenau teaches at least one bearing block (Figure 1; Figure 5, Char. No. 21 i.e., a fixed outer ring secured to supporting arm 1 - paragraph [0055]) of which define an opening therein (Figure 5). Blumenau teaches at least one roller sleeve (Figure 6, Char. No. 33), wherein the roller sleeve defines an opening therein for receiving the at least one journal (Figure 6). Blumenau teaches the roller sleeve being disposed within the opening defined by the bearing block between the bearing block and the at least one journal of the roll (Figure 6). Blumenau teaches an inner surface of an opening of the roller sleeve and an outer surface of the at least one journal being sized to define a clearance therebetween (Figure 6). 
With respect to the feature of “such that the clearance is sized to inhibit wetting of molten metal within the clearance, wherein the clearance persists as the roll and the roller sleeve are heated by the molten metal” the examiner points out that Blumenau teaches the clearance fit being size to prevent ingress of the molten metal between the roller sleeve and the at least on journal (“A gap remains in each case between the limit disks 27 and 28 and the inner ring 22 and is filled with an elastic sealing disk 29 and 30 in order to prevent the admission of the molten metal to the bearing gap 25” (paragraph [0055]). Furthermore, Blumenau teaches “On account of the considerably lower coefficient of expansion of the ceramic compared to the metal of the roller journal 23, a bearing gap 25 is provided in the radial direction between the roller journal 23 and the inner ring of the rolling bearing 22” (paragraph [0055]), showing that Blumenau is taking into consideration the effects of multiple coefficients of thermal expansion upon what is considered to 
Regarding Claim 8, Blumenau teaches at least one journal defining a cylindrical shape (Figure 7). Blumenau teaches the opening of the roller sleeve (Figure 5, Char. #23) defining a cylindrical shape corresponding to the cylindrical shape of the at least one journal (Figure 7). 
Regarding Claim 9, Blumenau teaches the roller sleeve comprising a ceramic material (paragraph [0055]). 
Regarding Claim 10, Blumenau does not explicitly teach the ceramic material being substantially inert when submerged within molten metal. However, the examiner asserts that ceramic material being inert to molten metal is widely known within the art and has specifically been utilized within nearly all molten metal processing for over a century specifically for that reason. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 11, Blumenau teaches the ceramic material having a low coefficient of thermal expansion (paragraph [0055]). 
Regarding Claim 12, Blumenau does not explicitly describe the ceramic material as being configured to resist wetting of molten metal. However, the examiner points out that Blumenau does teach the roller assembly being specifically configured in order to prevent the admission of molten metal into the bearing gap and to thereby seal off [this gap] (paragraph [0055]). Thus, the examiner asserts that the ceramic material of claim 9 would inherently have been configured to In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 14, The examiner points out that the roller assembly of Blumenau does not comprise a drive unit, nor the associated components indicating at the very least the roller assembly rotates freely. Further, since the roller must rotate freely, it must also be able to be rotate by the friction occurring when the intended purpose of the invention is in progress (i.e., the conveyance of a metal sheet over the exterior of a roll through a dip tub of molten metal), and by recognizing that if the process were to be free of friction, a roller along with bearings would not have been necessary in the first place. Thus, the examiner must conclude Blumenau teaches all aspects of the instant claim. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 15, Blumenau teaches the bearing block (Figure 5, Char. No. 21) comprises a ceramic material (paragraph [0055]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenau (U.S. 2015/0068454, cited by applicant as DE-102012103132 B3; previously cited) as applied to claim 21, and further in view of Challaye (U.S. 2010/0064968, previously cited).

Regarding Claim 1, Blumenau teaches the roller assembly being submersed within a dip tub filled with a quantity of molten metal (paragraph [0003]), however is silent to the dip tub including a refractory container. 
Challaye teaches a device for guiding a strip through a molten metal contained in a tank (abstract). Challaye teaches a roller assembly (Figure 1, Char. No. 2; paragraph [0038]) being submersed in a quantity of molten metal within a dip tub of which is lined with refractory (paragraphs [0019]-[0020]). Thus, while Challaye does not teach any specific motivation for this aspect of the invention the examiner points out that all of the claimed elements were known in the .

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenau (U.S. 2015/0068454, cited by applicant as DE-102012103132 B3; previously cited) as applied to claim 21, and further in view of Schumacher (U.S. Patent No. 3,734,579). 

Regarding Claim 2, Blumenau is relied upon for the reasons given above in addressing claim 21. However, Blumenau is silent to a at least a journal including a first journal threading. 
Schumacher teaches a bearing housing assembly (abstract). Schumacher teaches at least one portion of a journal (i.e., a shaft portion 58) including threading (column 2, line 67; Figure 2). 
With respect to this feature and the combination of references, the examiner points out that (a) the cited prior art teaches each element as claimed, e.g., the elements of claim 21 along with the elements of the instant claim including a journal end having threading. Further, the examiner points out that (b) one of ordinary skill would recognize that each elements, specifically in this case a threaded journal end would have performed the same function within the combination as it does separately, e.g., to fasten, lock, or otherwise join two independent pieces. Lastly, the examiner points out that (c), one of ordinary skill would have recognized the results as predictable since the results of the combination, e.g., a journal having a threaded end would predictably be mated to a bearing assembly having a threaded bore for receiving said threaded journal end. 
Thus, the examiner asserts that all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 
Regarding Claim 3, Blumenau is relied upon for the reasons given above in addressing claim 21. However, Blumenau is silent to an inner dimension of a roller sleeve including threading of which corresponds to the threading of a first journal. 
Schumacher teaches a lock nut 56, of which has an inner dimension including threading corresponding to the threading of a journal (e.g., a threaded end 58 of shaft portion 16) (column 2, lines 66-67). 
With respect to the limitation of “the inner dimension of the roller sleeve includes threading corresponding to the threading of the first journal”, the examiner points out that if one uses the concepts of Schumacher with the invention of Blumenau, one would appreciate that process and structure of Blumenau as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the inner dimension of the roller sleeve includes threading would correspond to the threading of a first journal, would result from the combination . See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claims 4-6, Schumacher teaches a journal (i.e., a shaft 16) including a threaded end 58 (column 2, lines 66-67) being disposed within a bearing assembly (i.e., 22) on both ends of the roller assembly within Figures 1 and 2. The examiner asserts that the threading upon these first and second journals must be in a first and second pitch directions (as required by Claim 4), further that the first pitch direction must be opposite relative to the second pitch direction such that the threading of the roller would be configured to remain engaged by the threading of the respective journals as the roll is rotated in a predetermined direction (as required by Claim 5), and lastly that Claim 6) - as otherwise, the rollers would rotate out of their respective assembly as they rotate thus obviating the invention entirely. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenau (U.S. 2015/0068454, cited by applicant as DE-102012103132 B3; previously cited).

Regarding Claim 7, Blumenau is relied upon for the reasons given above in addressing claim 21. However, Blumenau does not teach at least one journal defining a square lateral cross-sectional shape, wherein the opening of the roller sleeve defines a shape corresponding to the square lateral cross-sectional shape of the at least one journal. However, the examiner presents the following, with respect to the features within the instant claim, the specification recites:

[0042]	As described above, the corresponding square shapes defined by journal (186) and bore (196) of roller sleeve (190) are generally configured to permit journal (186) to communicate rotary motion to roller sleeve (190). Although corresponding square shapes are shown herein, it should be understood that numerous alternative cross sectional shapes may be used. For instance, in some examples journal ( 186) and bore (196) of roller sleeve (190) define a corresponding triangular, ovular, or rectangular shape. In other examples, both journal (186) and bore (196) of roller sleeve (190) define a generally cylindrical shape, but may also be keyed to still permit communication of rotation from journal (186) to roller sleeve (190). Of course, numerous alternative geometries for journal (186) and bore (196) of roller sleeve (190) will be apparent to those of ordinary skill in the art in view of the teachings herein. In each case, there is a mechanical locking feature, be it threading or other mechanical lock configuration that restricts motion of the roller sleeve relative to the journal, so as to allow both parts to rotate together with the bore.

Therefore, it appears that the intended purpose of this feature is to ensure translation of the rotational motion of the roller to the roller sleeve. Further, the examiner notes that Blumenau teaches this aspect of the claim, specifically, Blumenau teaches a roller sleeve (Figure 6, Char. No. 33), wherein the roller sleeve is disposed within the opening defined by the bearing block between the bearing block and at least one journal (Figure 6, Char. No. 23) of a roll (Figure 6, Char. No. 3). Blumenau teaches the roller sleeve being configured to rotate relative to the bearing block (paragraph [0055] recites the outer ring 21 is fixed indicating the inner ring 22 is not, furthermore, the examiner notes that while the above cited areas are directed toward the embodiment of Figure 5, these same concepts also are applicable to the embodiment of Figure 6 as a gap is still present, the materials including ceramic and metallic materials are identical between embodiments, and the lack of sealing disks are due to the rolling bearing of Figure 5 being replaced by a plain bearing).
 Thus, the examiner asserts that the claimed configuration is a matter of choice of which a person of ordinary would have found obvious absent persuasive evidence that the particular configuration was significant. See MPEP 2144.04. Additionally, the Examiner may rely on, for example, official notice, common sense, design choice, and ordinary ingenuity. (Dann v. Johnson, Leapfrog Enterprises, Inc. v Fisher-Price, Inc., F.3d, 82 USPQ2d 1687 (Fed. Cir. 2007)). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenau (U.S. 2015/0068454, cited by applicant as DE-102012103132 B3; previously cited) as applied to claim 9, and further in view of Rosenflanz (Rosenflanz, Anatoly. “Silicon Nitride and Sialon Ceramics.” Current Opinion in Solid State and Materials Science, Elsevier, 24 July 2000, www.sciencedirect.com/science/article/pii/S1359028600000048, previously cited).

Regarding Claim 13, Blumenau is relied upon for the reasons given above in addressing claim 9. However, Blumenau is silent to the specific material being used and therefor does not teaches the ceramic material comprising a SiAlON ceramic
Rozenflanz teaches a review into silicon nitride ceramics within various fields and industries (Abstract). Rozenflanz teaches the silicon nitride ceramics, specifically SiAlON ceramics are known to be used for bearing components (page 453, Introduction). Rozenflanz teaches that β-SiAlON ceramic in particular provides high fracture resistance (page 453, Introduction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenau with the concepts of Rozenflanz with the motivation of using a material known to have high fracture resistance. 



Response to Arguments
Applicant’s arguments regarding the rejection of Claims 8-12, 14-18, and 21 under 35 U.S.C. § 102(a)(1) over Blumenau (U.S. 2015/0068454, cited by applicant as DE-102012103132 B3) have been fully considered but are not persuasive. 
Applicant argues that Blumenau teaches away from the invention of Claim 21 due to the inclusion of elastic sealing disks 29, and 30. The examiner is not persuaded by this argument and respectfully points out that Claim 21 uses comprising language and therefore does not exclude these elements. 
Applicant argues that Blumenau fails to teach the limitation of “wherein an inner surface of the opening of the roller sleeve and an outer surface of the at least one journal are sized to define a clearance therebetween such that the clearance is sized to inhibit wetting of molten metal within the clearance”. The examiner is not persuaded by this arguments and respectfully points out that Blumenau teaches the clearance fit being sized to prevent ingress of the molten metal between the roller sleeve and the at least on journal (“A gap remains in each case between the limit disks 27 and 28 and the inner ring 22 and is filled with an elastic sealing disk 29 and 30 in order to prevent the admission of the molten metal to the bearing gap 25” (paragraph [0055]).  The fact that another element is also used to prevent ingress of molten metal, the elastic sealing disks, doesn’t take away from Blumenau also teaching the clearance gap is sized to prevent ingress of molten metal. Furthermore, Blumenau teaches “On account of the considerably lower coefficient of expansion of the ceramic compared to the metal of the roller journal 23, a bearing gap 25 is provided in the radial direction between the roller journal 23 and the inner ring of the rolling bearing 22” (paragraph [0055]), showing that Blumenau is taking into consideration the effects of multiple coefficients of thermal expansion upon what is considered to be a persisting clearance as 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735